             Case 1:18-cv-12218-GBD Document 49 Filed 02/20/19 Page 1 of 1

                                                                                   j-r· us1X SDN~                           j
                                                                                        TXX1JM ENT                          f
UNITED STATES DISTRICT COURT                                                           f ~J .fl('1'},'f.:~~-~Ct\LLY ffi,ED · 1
~?-~~~~~~ ~-1~~~1~-~ ?~-~~~ ~~~~- ----------1'. DAlE
MANFRED LAGEMANN, an individual; STEVEN
                                                ('!;(,.:~. ,:.
                                                    :
                                                             FILED:
                                                                                                  ---------=-1
                                                                                       ~~=~~~~e£:t38E~.J
KOENIG, an individual; MITCH STERCKX, an individual;:
AIV ARAS CEPELIS, an individual; ROLAND
MAWLABAUX, an individual; CAMERON PATTISON,
                                                                                                            ORDER
an individual; THI THANH XUAN DIANA VU a/k/a
DIANA VU, an individual; EDMOND TRUONG, an                                                           18 Civ. 12218 (GBD)
individual; VITALIY RUDENKO, an individual; and YEE
HWEE NG, an individual;

                                        Plaintiffs,

             -against-

JEREMY SPENCE, an individual; JAIME CRUZ-
HERRERA, an individual; JOHN DOE NO. 1 aka
BLACKXANTUS, an individual; GERARD SPENCE, an
individual; and EMILY SPENCE, an individual;

                                        Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



GEORGE B. DANIELS, United States District Judge:

          In light of Plaintiffs' Notice of Voluntary Dismissal Without Prejudice Against Defendants

Gerard Spence and Emily Spence Only, (ECF No. 48), the Clerk of Court is directed to close the

Defendants' Motion to Dismiss for Lack of Personal Jurisdiction Pursuant to Rule 12(b)(2), (ECF

No. 26), accordingly.



Dated: February 19, 2019
       New York, New York

                                                                      SO ORDERED.



                                                                                    B. DANIELS
                                                                                   STA TES DISTRICT JUDGE
